UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7697


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

JONATHAN HOUGH,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.     Rebecca Beach Smith,
Chief District Judge. (4:05-cr-00037-RBS-FBS-8)


Submitted:   March 27, 2014                   Decided: March 31, 2014


Before MOTZ, Circuit    Judge,    and   HAMILTON   and   DAVIS,   Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jonathan Hough, Appellant Pro Se. Eric Matthew Hurt, Assistant
United States Attorney, Newport News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jonathan     Hough     appeals      the    district    court’s       order

denying his motion to reconsider the court’s previous denial of

his    18    U.S.C.    § 3582(c)(2)        (2012)       motion    for     a    sentence

reduction.      We have reviewed the record and find no reversible

error.      See United States v. Goodwyn, 596 F.3d 233, 235-36 (4th

Cir. 2010) (holding that district court does not have authority

to reconsider prior order on § 3582 motion).                       Accordingly, we

affirm the district court’s denial of relief.                     We dispense with

oral   argument       because     the    facts    and    legal    contentions         are

adequately     presented    in     the    materials      before    this       court   and

argument would not aid the decisional process.



                                                                               AFFIRMED




                                           2